         2:21-cv-01034-BHH          Date Filed 06/24/21    Entry Number 23-8            Page 1 of 5




                                                                          1833 Centre Point Circle, Suite 139
                                                                                        Naperville, IL 60563
                                                                                       Phone (630) 245-7038
                                                                           Email: BBennett@vericlaim.com


September 30, 2020


JW Aluminum Company
435 Old Mt. Holly Road
Goose Creek, SC 29445
Attn: Mr. Philip Cavatoni


       RE:     Insured:               JW Aluminum
               Insurers:              See Attached Schedule of Insurance
               Policy Nos.:           See Attached Schedule of Insurance
               Policy Term:           December 31, 2019 to December 31, 2020
               Date of Loss:          August 4, 2020
               Location of Loss:      435 Old Mt. Holly Road, Goose Creek, SC
               Claim Nos.:            See Attached Schedule of Insurance
               Sedgwick File No.:     CHI20421400

Dear Mr. Cavatoni:

       As you know, Sedgwick has been retained by the insurers listed on the attached Schedule of
Insurance (the “Insurers”) to investigate and adjust the fire loss that occurred on August 4, 2020, at JW
Aluminum’s facility located at 435 Old Mt. Holly Road, Goose Creek, South Carolina (“Insured
Location”). This letter is written to: (1) advise you that the Insurers are investigating the loss under a
complete reservation of rights; (2) request additional information; and (3) respond to your request for an
advance payment of $6 million. This letter has been authorized by the Insurers.

I.     RESERVATION OF RIGHTS
       The Insurers’ investigation is being conducted under a full reservation of rights, without prejudice
       to the terms and conditions of the Policy, applicable law, or otherwise.

       It is the Insurers’ understanding that there are multiple insured buildings located at the 435 Old
       Mount Holly Road, Goose Creek location and that the fire occurred in the building that JW
       Aluminum refers to as the “legacy” melting, casting and milling building. As discussed in detail
       below, it is the Insurers understanding that the “legacy” equipment was intended to be scrapped
       and removed from coverage under the Policies effective July 1, 2020 because the Insured had built
       a new facility, “boilermaker”, which was operational in the beginning of July 2020.

       Prior to the loss, on or about June 15, 2020, Lindsay Grimes of Marsh sent separate emails to the
       respective individual Insurers advising that effective July 1, 2020, “boilermaker” will officially be
       operational and coming off builder’s risk. The respective emails each indicate that the additional
 2:21-cv-01034-BHH         Date Filed 06/24/21      Entry Number 23-8        Page 2 of 5




values for boilermaker are $212,294,765 ($23,860,579 building values; $178,434,186 equipment
values; $10,000,000 BI values). The email further states that: “At the same time, JW is scraping
(sic) $60,000,000 at the existing Mt. Holly building.” The emails then advise of the total net TIV
impact of $152,294,765. Finally, each of the emails discuss the agreed rates and the pro rata
additional premium due to each respective insurer and asks for the respective insurer’s agreement.

On June 15, 2020, Louis Panas of Scor responded to the Marsh email he received: “Noted and
agreed. We await change endorsement for issuance.” On July 17, 2020, Gregory Glaser of Marsh
emailed Mr. Panas an endorsement for issuance.

The Endorsement to Scor Policy No. FA0064010-2019-1, effective July 1, 2020, provides as
follows:

It is hereby agreed that the following values are added to the below location:
1. Boiler Facility
435 Old Mt. Holly Rd
Mt. Holly, SC 29445
TIV added: $212,294,765

And, it is hereby agreed that the following values are deleted from the below location:
1. 435 Old Mt. Holly Rd
Mt. Holly, SC 29445
TIV removed: $60,000,000
Net TIV Added: $152,294,765
Net Additional Premium: $10,953

This Endorsement to the Scor Policy was signed by Panas on July 27, 2020 and emailed back to
Mr. Glaser the same day.

With regard to Swiss Re, on August 10, 2020, Mr. Glaser sent a follow up email to Tracy Green of
Swiss Re requesting conformation of the agreement, to which he responded that Swiss Re is in
agreement and is processing the endorsement and invoice. Mr. Green also requested from Mr.
Glaser an updated Statement of Values. On August 26, 2020, Mr. Glaser provided a copy of the
updated Statement of Values and on August 28, 2020, Swiss Re issued the endorsement and
invoice.

The Statement of Values presented by Marsh to Swiss Re includes a second row for the 435 Old
Mt. Holly Rd. location, listing it as 435 Old Mt. Holly Rd. – Boilermaker, with a second set of
values for boilermaker. This Statement of Values drops the Equipment category number from
$169,342,392 to $109,342,392 for the 435 Old Mt. Holly Rd. location, showing the deletion of
$60,000,000 in equipment referenced in the broker’s email.

The Endorsement, effective July 1, 2020, provides:
Effective 7/1/2020, adding Boilermaker Insurable Value of $212,294,765 and deleting
$60,000,000 in equipment for a net impact of $152,294,765 at location 435 Old Mt. Holly
Road, Goose Creek, SC 29445.

The Premium Invoice shows a net amount due of $27,737.00.
           2:21-cv-01034-BHH         Date Filed 06/24/21      Entry Number 23-8         Page 3 of 5




          Similar communications occurred between Marsh and the underwriters at both Starr Tech and AIG,
          wherein it was agreed that the boilermaker values would be added to the respective policies, and
          that $60,000,000 in equipment at the 435 Old Mt. Holly Road, Goose Creek location would be
          deleted from coverage.

          In sum, each of the insurers agreed to the deletion of the $60,000,000 in values for the 435 Old. Mt.
          Holly Road location and the addition of the boilermaker values. Further, the Insurers all understood
          that the “legacy” equipment was being taken off-line to be scrapped as of July 1, 2020, which
          coincides with when the boilermaker was up and running and being provided coverage under the
          Policies. It is the Insurers understanding that the equipment involved in the fire and damaged was
          the legacy equipment that JW Aluminum was in the process of phasing out.

          Recently, however, on September 17, 2020, in response to an inquiry from the Insurers, Chris
          Huskins of Marsh sent an email advising in relevant part:

          You had previously asked about a $60M reduction in equipment values reported at the Mt
          Holly location. After speaking with the involved brokers and JWA it is my understanding
          that the following occurred in 2019 and 2020.

                 •   In late 2019 Property limits were increased by $47M at the legacy plant. The
                     reason for this increase was that valuable equipment that was to be part of the
                     expansion was stored in the plant.
                 •   In 2020 a separate valuation of equipment to be placed in the expansion was
                     submitted.
                 •   Since the stored equipment had now been accounted for in the expansion’s
                     equipment valuation, and after reviewing the value of equipment in the legacy
                     plant a mid-term decrease in the valuation of equipment was submitted in
                     June/July of 2020 of $60M.
          This email does not clarify the issue as to coverage for the specific equipment involved in the fire.
          As such, the Insurers are requesting additional documents and information, as discussed in Section
          II below. Accordingly, the Insurers reserve their rights to disclaim coverage for the damage to the
          equipment as a result of the fire to the extent that such equipment was deleted from coverage under
          the Policies as of July 1, 2020.

II.       REQUEST FOR INFORMATION

          Based on the above discussed information, the Insurers have requested that you provide:

      •   Related to the above-discussed June 15, 2020 emails sent by Marsh to each of the insurers, please
          provide a detailed listing of the equipment JW was scrapping at the existing Mt. Holly building
          effective 7/1/20, as stated in the emails.

      •   All correspondence and memoranda including email, whether internal or with Marsh or any other
          consultant, that refers or relates to the decision to scrap “$60,000,000 of equipment at the existing
            2:21-cv-01034-BHH          Date Filed 06/24/21       Entry Number 23-8         Page 4 of 5




           Mt. Holly building,” together with any attachments to such correspondence, memoranda, and/or
           email.

       •   All correspondence and memoranda including email or other communications between the Insured
           and Marsh related to any increase or decrease in equipment values for use or consideration during
           the 2019 renewal period.

III.       REQUEST FOR ADVANCE

           Based on the information received to date, the Insurers have agreed to advance to JW Aluminum a
           payment of $1 million toward the building damage aspect of the loss. However, the Insurers do
           not have sufficient information to determine whether the equipment involved in the loss was the
           equipment that was removed from coverage under the Policies. Upon receipt of the above requested
           information and documentation, the Insurers will review it to determine whether any additional
           amounts are owed under the Policies.

IV.        CONCLUSION

           The Insurers do not waive or modify any of the terms, conditions, provisions, or limitations set
           forth in the Policies, whether or not referenced herein. Due to the continuing nature of the
           investigation, please take notice that this reservation includes all of the Insurers’ rights, whether or
           not mentioned herein. The Insurers reserve all rights regarding the application of the above-
           referenced provisions under the terms and conditions of the Policies and applicable law.
           Additionally, other provisions may be found to be applicable after further investigation or analysis,
           and no waiver of any provisions, conditions, limitations, or exclusions of the Policies is intended
           or implied by our citation of the above provisions.

           As noted above, the only authorized communications concerning coverage in this matter are those
           set forth in writing signed by the Insurers or in a letter stating that the Insurers have authorized the
           coverage communication. As independent adjusters, Sedgwick does not have authority to interpret
           the Insurers’ Policies or to bind them to coverage. Rather, Sedgwick is responsible for gathering
           and confirming factual information sufficient to permit the Insurers to evaluate whether coverage
           is afforded under their Policy and to ascertain the amounts that are claimed and can be supported.
           The Insurers have authorized this communication.

We look forward to your continued cooperation in the investigation of this matter. Should you have any
questions in the interim, please do not hesitate to contact the undersigned.


Sincerely,


Brian Bennett
Sr. General Adjuster
brian.bennett@sedgwick.com
        2:21-cv-01034-BHH           Date Filed 06/24/21   Entry Number 23-8        Page 5 of 5




                                      Schedule of Insurance

Underwriting Company                 Policy No.     Claim No.      Written %
                                                                   Participation




Chubb / ACE American Insurance       EPRN14338688 ST 5330          45.00%
Co. (Starr)




GSINDA / SCOR                        FA0064010-     10-383215      12.50%
                                     2019-1




Swiss Re / Westport Insurance Co.    NAP 0451917    020201446173   27.50%
                                     07




AIG                                  18257132       3285566961US 15.00%
